Citation Nr: 0700772	
Decision Date: 01/10/07    Archive Date: 01/24/07

DOCKET NO.  03-28 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUE

Entitlement to an increased rating for status postoperative 
lumbar degenerative disc disease at L5-S1 (previously 
diagnosed as residuals of a low back injury with herniated 
nucleus pulposus (HNP)), evaluated as 40 percent disabling, 
prior to August 6, 2004, and 60 percent thereafter, to 
include whether separate neurological ratings should be 
assigned.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Kang, Counsel

INTRODUCTION

The veteran served on active duty from December 1987 to April 
1989.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision from the Department 
of Veterans' Affairs (VA) Regional Office (RO) in Winston-
Salem, North Carolina, which continued the 40 percent 
disability rating for status postoperative lumbar 
degenerative disc disease at L5-S1 (previously diagnosed as 
residuals of a low back injury with HNP) as 40 percent 
disabling.

In June 2004, the Board remanded the veteran's increased 
rating claim additional evidentiary development.  Thereafter, 
in a September 2006 rating decision, the RO granted an 
increased rating of 60 percent for status postoperative 
degenerative disc disease of the lumbar spine, effective from 
August 6, 2004.  However, since this increase did not 
constitute a full grant of the benefit sought, the increased 
rating issue remains in appellate status.  AB v. Brown, 6 
Vet. App. 35, 39 (1993).

Further, it appears that there is an informal claim for a 
total rating based upon individual unemployability (TDIU).  
In an August 2004 statement from the veteran's private 
treating physician, it was indicated that the veteran was 
permanently and totally disabled.  In a March 2005 VA spine 
examination report, the examiner opined that the veteran's 
low back disability interferes with his ability to sustain 
and retain substantially gainful employment.  

Where a veteran: (1) submits evidence of a medical 
disability; (2) makes a claim for the highest rating 
possible; and (3) submits evidence of unemployability, the 
requirement in 38 C.F.R. § 3.155(a) (2006) that an informal 
claim "identify the benefit sought" has been satisfied and VA 
must consider whether the veteran is entitled to a total 
rating for compensation purposes based on individual 
unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 
(Fed. Cir. 2001).  In this case the veteran has satisfied 
each of these requirements.  His inferred claim for a total 
rating based on individual unemployability is referred to the 
RO for initial adjudication.

Finally, it is noted that during part of the appeal, a 100 
percent post-surgery convalescence rating was assigned for a 
period.  That rating is not otherwise at issue, and nothing 
herein, or in a final decision, that affects that grant or 
that period or time.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the present case, the veteran seeks an increased rating 
for service-connected low back disability.  The veteran was 
examined for VA purposes in March 2005.  Based, in part, on 
these findings, the RO granted an increased rating of 60 
percent for his service-connected low back disability for 
part of the appeal period.  However, since the veteran has 
continued his appeal for a higher rating, additional 
development of this claim is necessary.  This rating appears 
to be based primarily on orthopedic impairment.

As noted, the claim was originally for a rating in excess of 
40 percent, and a 60 percent rating has been assigned for 
part of the period.  There remains a question as to whether 
there is a basis for separate neurological ratings under the 
criteria in effect since September 2002.  At that time 
Diagnostic Code 5293 was revised to provide for separate 
orthopedic and neurological ratings.  It is not clear whether 
the 60 percent rating was assigned under the old criteria or 
the new criteria.  As such, there remains a question as to 
whether a higher rating might be in order for neurological 
impairment.  

The Board also finds that additional opinion or possibly 
examination in required in order to address the question of 
whether the veteran's disorder, which encompasses 
intervertebral disc syndrome, has resulted in any associated 
objective neurological abnormalities.  The supplemental 
statement of the case makes some reference to the ability to 
do this, but then seems not to show any initial consideration 
of the matter.

As such, review of the record reveals that while some 
neurological findings were reported, including atrophy of the 
calves, and some diminished sensation in the foot, the nerve 
or nerve groups involved are not set out.  The file should be 
returned to the examiner who conducted the exam for such 
information, or a similarly situated doctor.  If additional 
examination is needed, it should be conducted.

Accordingly, the case is REMANDED for the following action:

1.  The RO should return the March 2005 
examination report (with the complete 
claims folders) to the examiner who 
conducted the exam.  If that individual is 
unavailable the records can be forwarded 
to a similarly situated physician, or one 
qualified to respond to the following.

(a)  The examiner should 
specifically identify any and 
all neurological impairment 
caused by the service connected 
low back pathology.  For 
instance are the atrophies of 
the calves, the sensation 
changes, and the loss of 
reflexes secondary to the back 
pathology.  

(b)  If so, the examiner should 
identify as to each affected 
lower extremity the nerve or 
group of nerves causing the 
impairment.

(c)  If the impairment is not 
due to the service connected 
back disorder, that should be 
set out.  

If it is determined that these matters 
cannot be addressed without additional 
neurological examination, such examination 
should be undertaken.

2.  After completion of the above 
development, the veteran's appeal should 
be readjudicated, specifically initial 
adjudication on neurological impairment, 
to include whether a higher separate 
rating could be determined.  If the 
determination remains less than fully 
favorable to the veteran, he and his 
representative should be furnished with a 
Supplemental Statement of the Case and 
given an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



